DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 15-20 in the reply filed on 3/4/2022 is acknowledged.
3.	Claims 1-9 and 15-25 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct the claim limitations in claims 7, 19 and 20.

5.	Please amend the application as follows:
	- Claim 7, Lines 3-4: (PVP), poly(ethylene glycol) (PEG), polyamide (PA), polyacrylamide, and poly(methacrylic acid).
Claim 19, Line 1: The mask of claim 18, wherein the polymer includes at least one selected
	- Claim 19, Lines 3-4: poly(ethylene glycol) (PEG), polyamide (PA), polyacrylamide, and poly(methacrylic acid).
	- Claim 20, Line 1: The mask of claim 18, wherein the nanoparticles include at least one

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-9 and 15-25 are in condition for allowance because the prior art does not teach or suggest the claimed EUV mask structures.
	The closest prior art is considered to be Lin et al. (US 2019/0196322 A1). Lin et al. teach a lithography mask comprising a substrate, a reflective structure disposed over a first side of the substrate, a patterned absorber layer disposed over the reflective structure, wherein the lithography mask includes a first region and a second region that surrounds the first region in a top view, the patterned absorber layer is located in the first region and a substantially non-reflective material is located in the second region. Lin et al. however teach forming an etch stop layer over the absorber layer which teaches away from the claimed mask structures which recite an antireflective layer being disposed on the absorber layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724